DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 2-19 in the reply filed on 12/03/2021 is acknowledged.

Status of Claims
	Claims 1-20 remain pending, with claims 2-19 being examined and claims 1 and 20 being withdrawn pursuant to the election filed 12/03/2021. 

Drawings
The drawings are objected to because Figure 1 appears to have two reference number 16’s. It is unclear if it is simply a duplicated reference number, or if one of the 16’s was intended to be for a different feature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is unclear as it recites “… wherein the second portion of the first switch is coupled to the base via an adhesive when the flap of the first switch is in the first position, but the second portion of the first switch is uncoupled from the base when the flap of the first 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (WO-2018/064775-A1) in view of Kong et al. herein Kong. References from Fu will be taken from Liu (US-2020/00039812-A1) and will be referenced herein as Liu. 

Regarding claim 2, Liu teaches a paper-based microfluidic diagnostic device (µPAD) comprising ([0034], Figure 1): 
a base comprising (see Figure 1 where it is understood that the device will have a base): 
a first well (middle storage zone) configured to receive a first aqueous solution ([0034], Figure 1); 
a second well (left storage zone) configured to receive a second aqueous solution, wherein the second well (left storage zone) is spaced away from the first well (middle storage zone) ([0034], Figure 1); 
	It is understood that there are multiple storage zones seen in Figure 1, specifically three storage zones, an inlet, and a test zone. It is understood that the first well will be the storage zone in the middle, with the second well being the storage zone on the far left. Herein, the first well will be referred to as middle storage zone and second well will be referred to as left storage zone. 
a channel (transferring channel) having a first portion coupled to the first well (middle storage zone) and a second portion spaced apart from the first well (middle storage zone), the channel (transferring channel) providing passive transportation of the first aqueous solution from the first well (middle storage zone) (Figure 1); 
	It is understood that the first portion of the transferring channel is the area proximate to the middle storage zone (first well), with the second portion of the transferring channel being the area directly after the middle storage zone (first well) as seen in Figure 2d in particular.  

	It is seen in Figures 2a-d that the paper arm (switch) has a pivotable portion understood to be the flap. It is understood that the paper arm is cut from the µPAD, where the µPAD is understood to be the porous layer ([0006]-[0007], [0035]). As such, it is understood that the paper arm (switch) is made from the same material of the µPAD which would allow for passive transportation of aqueous solution and is thus a second channel. Further, as the paper arm is cut from the µPAD, and the µPAD has the transferring channel, it is understood that the paper arm is in fluid communication with the transferring channel. 
a gate (paper bridge) that fluidly connects the channel (transferring channel) of the base with the switch (paper arm), permitting the aqueous solution from the channel (transferring channel) to flow into the second channel of the switch (paper arm) ([0035], Figure 2); 

	In the analogous art of switches for paper microfluidics, Kong teaches a switch that is actuated by dropping fluid onto either a crest or trough of a folded strip (Kong page 3 column 2 paragraph 1). 
	Specifically, Kong teaches where a piece of chromatography paper is cut and then folded to create the paper actuator (Kong page 5 column 1 paragraph 3). The paper actuator of Kong is actuated by the introduction of fluid to either the crest or trough of the folded chromatography paper (Kong page 3 column 1 paragraph 1). 
	It would have been obvious to one skilled in the art to modify the paper arm of Liu such that it is only actuated by the introduction of a fluid at either a crest or trough of a fold as taught by Kong because Kong teaches that the paper actuator requires no extra fabrication steps, coatings, materials, or electrical/magnetic stimulation, where the actuator has easy preparation steps, fast actuator response time, choice between different switch configurations, no observable contamination of the flow channels, and reduced cost of materials and labor (Kong; page 12 column 2 paragraph 1). 
	Regarding claim 3, modified Liu teaches the microfluidic diagnostic device of claim 2. Modified Liu further teaches wherein the second distance is zero and the first distance is greater than zero. 

	Regarding claim 4, modified Liu teaches the microfluidic diagnostic device of claim 2. Modified Liu further teaches wherein the first distance is zero and the second distance is greater than zero.
	It is seen in Figure 1 of Kong that there is a “normally on” configuration, where the input channel and output channel are initially in contact, where activation of the actuator causes the input channel to be lifted and fluid flow is blocked to the output channel (Kong Figure 1 and page 4 description of Figure 1). It is understood that this would have the paper arm of Liu initially in the downward orientation with the fluid connection being established, this being the first position where the first distance is zero. Then with the actuation of the paper arm via liquid dropping (taught by Kong), the paper arm would raise to break the fluid connection. This is the second position with the second distance being greater than zero. 
Regarding claim 5, modified Liu teaches the microfluidic diagnostic device of claim 2. Modified Liu further teaches wherein the first aqueous solution is a first reagent and the second aqueous solution is a second reagent. 
	It is stated by [0034] of Liu that reagents are stored in the storage zones and are transferred to the test zone by buffer flows from an inlet. As such, it is understood that the first well (middle storage zone) and the second well (left storage zone) are reagents. 
	Regarding claim 6, modified Liu teaches the microfluidic diagnostic device of claim 2. Modified Liu further teaches wherein the second portion of the switch is configured to fluidly communicate with a third channel of the base.
	It is seen in Figure 2 of Liu that when the paper arm is lowered, it is able to connect the distal end of the transferring channel with another channel. It is understood that the channel on the other side is a third channel that is situated on the µPAD. 
	Regarding claim 7, modified Liu teaches the microfluidic diagnostic device of claim 2. Modified Liu further teaches wherein the base of the diagnostic device comprises a third channel having a first portion coupled to the second well (left storage zone) and a second portion spaced apart from the second well (left storage zone) to provide passive transportation of the second aqueous solution from the second well (left storage zone).
It is understood from Figure 1 that there may be multiple storage zones, which are represented by circular areas. In particular, it is understood that the device shown in Figure 1 has three storage zones and one test zone. Further, it is understood that the shape memory polymer (SMP) actuated valves (switches) may connect and disconnect storage zones and the test zone ([0034]). As such, even though only one SMP valve is shown in Figures 1 and 2, it is 
Regarding claim 8, modified Liu teaches the microfluidic diagnostic device of claim 7. Modified Liu further teaches wherein the device further includes a second switch coupled to a portion of the base having a first portion and a second portion, the first portion of the second switch in fluid communication with the second portion of the third channel, the second switch including a forth channel for passive transportation of the second aqueous solution from the first portion of the second switch to the second portion of the second switch, and the second switch comprising a flap including the second portion of the second switch, the flap being pivotable with respect to the base.
As stated previously, it is understood that there are multiple SMP valves that connect the other storage zones seen in Figures 1 and 2, and that not all of them are shown in the figures, see claim 7 supra. The switches will be the same as the ones taught by modified Liu. As such, the switches will have a first and second portion, with the first portion attached to the second portion of the third channel (far left transferring channel), where the second switch will be made from porous material and will therefore define a forth channel for passive transport, with the second switch having a flap being pivotable with respect to the base. Further, as the switches will be cut out from the µPAD substrate seen in Figure 2 of Liu, it is understood that the switches are in fluid communication with the various channels. 
Regarding claim 9, modified Liu teaches the microfluidic diagnostic device of claim 8. Modified Liu further teaches wherein the second portion of the second switch is pivotable from a first position that is spaced from the second portion of theFirst Named Inventor VENUMADHAV. Korampally Application No. 16/423.735Attorney Docket No. 68800-295437first switch a first distance to a second position that is spaced from the second portion of the first switch a second distance when the second aqueous solution is incorporated into the fourth channel.
It is understood that the switch taught by the combination of Liu and Kong will be placed after the storage zone on the far left as seen in Figure 1 of Liu. It is understood that the switch of modified Liu will be pivotable from a first and second position, where it is understood that the first position will be spaced from the second portion of the first switch, where the first switch will be understood to be the one seen in Figure 1 of Liu that has the paper bridge label associated with it. It is understood that the switch in either a disconnected upwards configuration or connected downward configuration similar to those seen in Figure 2 would space the second portion of the second switch at different distances from second portion of the first switch. 
Regarding claim 10, modified Liu teaches the microfluidic diagnostic device of claim 9. Modified Liu further teaches wherein the second portion of the first switch is configured to be in fluid communication with the second portion of the second switch before the second aqueous solution is transported in the fourth channel of the second switch, but the second portion of the first switch is configured to be out of fluid communication with the second portion of the second switch after the second aqueous solution is transported in the fourth channel of the second switch.

Regarding claim 11, modified Liu teaches the microfluidic diagnostic device of claim 8. Modified Liu further teaches wherein the first switch is configured to be pivoted from the first position to the second position before the second switch is configured to be pivoted from the first position to the second position.
It is understood that the switches taught by modified Liu will be actuated by dropping a liquid on either a trough or crest of the paper actuator as taught by Kong. It is stated by [0034] of Liu that the actuation of valves connect and disconnect storage zones and test zones, resulting in controlled sequence and timing of reagent transfers based on a protocol, an ELISA protocol in the case of Liu. As such, it is understood that one skilled in the art may drop the liquid onto the first switch followed by the second switch to control the sequence and timing of reagent transfers. 
Regarding claim 12, modified Liu teaches the microfluidic diagnostic device of claim 8. Modified Liu further teaches wherein a section of the first switch is configured to at least partially underlie a section of the second switch.
It is understood that Kong teaches where paper actuators can be in either a normally on or normally off configuration. As such, when the second switch is in a normally on configuration (paper arm raised) and the first switch is in a normally off configuration (paper arm lowered), it is understood that a section of the first switch will partially underlie a section of the second switch, as part of the first switch will be at a lower height than the second. 
Regarding claim 13, modified Liu teaches the microfluidic diagnostic device of claim 12. Modified Liu further teaches wherein the second portion of the first switch is coupled to the base via an adhesive when the flap of the first switch is in the first position, but the second portion of the first switch is uncoupled from the base when the flap of the first switch is in the second position.
Liu does not teach an adhesive, however Kong teaches where one end of a paper strip that is used to make the paper actuator is taped to a flat surface (Kong page 5 column 1 paragraph 3). It is understood that the tape is an adhesive. 
It would have been obvious to one skilled in the art to modify the paper arm of Liu such that it will have an adhesive that attaches it to the µPAD as an adhesive is taught by Kong to attach a paper actuator to a flat surface to create the actuator (Kong; page 5 column 1 paragraph 3). 
Regarding claim 14, modified Liu teaches the microfluidic diagnostic device of claim 8. Modified Liu further teaches wherein the first aqueous solution is transported through the 
It is seen in Figure 1 of Liu that the transferring channel leading to the outer storage zones are longer than the transferring channel that leads to the storage zone in the middle. As such, it is understood that fluid will reach the storage zones on the outside at a different time than fluid traveling to the middle storage zone. 
Further, [0034] of Liu states that the actuation of valves connect and disconnect storage zones and test zones, resulting in controlled sequence and timing of reagent transfers based on a protocol, an ELISA protocol in the case of Liu. As such it is understood that fluid may flow through the channels of the two switches at different times depending on the orientation of the switches to either allow or deny fluid flow. 
Regarding claim 15, modified Liu teaches the microfluidic diagnostic device of claim 8. Modified Liu further teaches wherein the device further includes a detection zone (test zone), and delivery of a portion of the first or second aqueous solutions to the detection zone (test zone) can be sequenced in a predetermined manner through use of the first and second switches (Liu; Figure 1, [0034]).
It is stated by [0034] of Liu that the actuation of valves connect and disconnect storage zones and test zones, resulting in controlled sequence and timing of reagent transfers based on a protocol, an ELISA protocol in the case of Liu.
It is understood that the modified switches of Liu will now be the paper actuators taught by Kong, and as such it is understood that the order of actuation will be dependent on the order that liquid is dropped onto either the crests or troughs of the paper actuators. 
Regarding claim 16, modified Liu teaches the microfluidic diagnostic device of claim 2. Modified Liu further teaches wherein the device further comprises a second switch coupled to the base, and wherein the second end of the first switch is configured to fluidly communicate with a third channel of the second switch when the first switch is moved from the first position to the second position.
As stated previously, it is understood that there may be multiple switches in the device taught by Liu that are not shown specifically in Figure 2, see claim 7 supra. 
It is understood that the modified switches taught by modified Liu may have either a normally on or normally off configuration. As such, it is understood that when the second switch (switch that will be at the far left as seen in Figure 1 of Liu) is in a normally on configuration, and the first switch (switch that is labeled paper bride in Figure 1 of Liu) will be in fluid connection when the first switch moves from first to second position, i.e. the switch moves from an upward position to downward position to create a fluidic connection. 
Regarding claim 17, modified Liu teaches the microfluidic diagnostic device of claim 2. Modified Liu further teaches wherein the base comprises a wax product.
It is stated by [0039] of Liu that an inkjet printer is used to print a wax-based solid ink on chromatography paper to form patterns of microfluidic channels, where the paper is then placed on a hotplate to melt the wax to form the hydrophilic channels of the µPAD. 
Regarding claim 19, modified Liu teaches the microfluidic diagnostic device of claim 2. Modified Liu further teaches wherein the gate comprises filter paper.

However, from [0039] of Liu it is understood that the base of the device is Whatman No. 1 chromatography paper. It is understood that Whatman No. 1 chromatography paper is a filter paper. 
It would have been obvious to one skilled in the art to modify the tissue-paper bridge of Liu such that it is made of the filter paper as taught by Liu because Liu teaches that the Whatman No. 1 chromatography paper has the patterns to form microfluidic channels, so fluid would still be allowed to be transported over the paper bridge (Liu; [0039]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (WO-2018/064775-A1) and Kong et al. herein Kong, references from Fu will be taken from Liu (US-2020/00039812-A1) and will be referenced herein as Liu, in further view of Davitt (WO-2016/176598-A1). 
Regarding claim 18, modified Liu teaches the microfluidic diagnostic device of claim 2. Modified Liu does not teach wherein the switch comprises Mylar. 
In the analogous art of devices with a paper substrate with hydrophobic material, Davitt teaches a substrate made of paper with a backing layer made of Mylar (Davitt; abstract, [0046]). 
Specifically, Davitt teaches where a substrate 12 of microfluidic device 10 is fabricated from paper and has a backing layer 24 that may be made of Mylar (Davitt; [0046]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796